Citation Nr: 1328137	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 2008, for the establishment of service connection for left knee instability.

2.  Whether the reduction of a 20 percent rating for left knee instability to a 10 percent rating effective October 14, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to March 1992 and additionally served in the Reserves thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

As will be explained below, the Board has taken jurisdiction over the reduction issue listed on the first page of this decision for the limited purpose of remanding it for issuance of a statement of the case.  Thus, the issue of whether the reduction of a 20 percent rating for left knee instability to a 10 percent rating effective October 14, 2009, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for a left knee disability in March 1992, which was denied in a final June 9, 1992 rating decision.

2.  On April 7, 1994, the Veteran filed a claim to reopen for the left knee, which was denied in a May 26, 1994 rating decision that became final.

3.  The Veteran subsequently filed later claims to reopen, and, in March 2009 service connection for left knee instability was finally granted effective August 21, 2008, the date of his most recent claim to reopen; the Veteran filed a timely notice of disagreement with the effective date assigned.

4.  Although not existent at the time of the June 1992 rating decision, the Veteran submitted relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim in May 1994.  
CONCLUSION OF LAW

The criteria for an effective date of April 7, 1994, for the grant of service connection for left knee instability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.156(c), 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

With regard to the Veteran's claim for entitlement to an earlier effective date, the Board notes that the Veteran expressly stated that he was seeking an effective date of December 1, 1997, when he filed a previous claim for VA benefits, or September 16, 1998, the date of a previous rating decision denying his claim.  See March 2009 statement; but see February 2010 statement (stating that he submitted this claim on December 2, 1997, rather than December 1, 1997).  

In the decision below, the Board grants an effective date of April 7, 1994, for the establishment of service connection for left knee instability.  The decision below is considered a full grant of the benefits sought in light of the Veteran's clarifying statements limiting the case or controversy in this case to an effective date of either December 1997 or September 1998.  Therefore, to the extent that there may be any deficiency of notice or assistance (the Board is cognizant that it does not appear that the Veteran was properly afforded a hearing before the Board as requested in his substantive appeal for his earlier effective date claim), there is no prejudice to the Veteran in proceeding with adjudication of this claim given the favorable nature of the Board's decision herein.  A remand for a hearing at this juncture would unnecessarily delay the favorable grant of an earlier effective date without any additional benefit flowing to the Veteran.

II.  Effective Date

In this case, in March 2009, the Veteran was awarded service connection, and the RO assigned and effective date of August 21, 2008, the date of his most recent claim to reopen.  Accordingly, the current version of 38 C.F.R. § 3.156(c) applies.  See 71 Fed. Reg. 52,455 (Sept. 6, 2006); Cline v. Shinseki, 26 Vet. App. 18, 23 (2012) (the amendments to § 3.156(c) became effective on October 6, 2006, and were not expressly made retroactive).  Furthermore, because the Veteran filed a timely notice of disagreement with the March 2009 rating decision that established the effective date for the grant of service connection and perfected his appeal, the Board properly has jurisdiction over the effective date issue.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

The determination of the effective date of an award is generally governed by 
38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise . . . , the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. § 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  As part of the regulation, the Secretary has included a nonexhaustive list of records that could constitute official service department records.  Id.  However, the applicability of this regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records."  
38 C.F.R. § 3.156(c)(2).  "An award made based all or in part on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. 
§ 3.156(c)(3).

By way of history, the Veteran filed an original claim for service connection for the left knee in March 1992, which was denied in a June 9, 1992.  Thereafter, on April 7, 1994, the Veteran filed a claim to reopen for the left knee, which was denied in a May 26, 1994 rating decision.  Because the Veteran did not file a timely disagreement with the June 1992 and May 1994 rating decisions, nor was new and material evidence was submitted within one year under 38 C.F.R. § 3.156(b), these rating decisions became final.   

As will be explained below, notwithstanding the finality of the above-mentioned rating decisions, however, the Board determines that an earlier effective date is warranted under 38 C.F.R. § 3.156(c) in this case because the Veteran submitted relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim in May 1994.  

In December 1997, the Veteran provided a copy of a November 1992 line-of-duty report that stated that he suffered an injury to his left knee on active duty for training in July 1992.  It was determined that the injury was incurred in the line of duty.  In October 2008, the Veteran also submitted an April 1993 service personnel record that noted that the November 1992 line-of-duty report "was submitted late because [the Department] did not receive the initial DA Form 21-73 until around September 1992[, and t]he added time was for the [service member] to provide supporting documents."  Significantly, these records were not previously part of the claims file at the time of the previous rating decisions and, therefore, they fall under the umbrella of newly submitted official service department records referred to in 38 C.F.R. § 3.156(c)(1).  

Further, it is clear from a review of the records that the line-of-duty documents are both relevant to the service connection claim and were relied upon by the RO in granting the claim in March 2009.  The Board notes that the March 2009 rating decision specifically explained that, with regard to the grant of service connection for left knee instability:

A line of duty determination shows that you injured your knee on July 13, 1992, during annual training while serving in the Army Reserves. Authorization was submitted the Ireland Army Medical Center on April 8, 1993 for treatment, indicating that the LOD was submitted late because the initial DA Form 2173 was not received until September of 1992.  Since your original injury in 1992, you have undergone several surgeries for repair of your ACL tear. Based on these findings, continuity is shown.

The Board acknowledges that, under 38 C.F.R. § 3.156(c)(2), "[p]aragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records."  Therefore, because these records were created by the service department in November 1992 and April 1993, they did not exist at the time of the initial June 9, 1992 rating decision.  Thus, 38 C.F.R. § 3.156(c) cannot be used as a vehicle for establishing an earlier effective date based upon the Veteran's original claim for service connection.  

However, these records did, in fact, exist at the time he filed his next claim to reopen on April 7, 1994, and when the claim was subsequently denied in May 1994.  Moreover, there is no indication here that these records would not have been obtainable due to a lack of cooperation or identifying information on part of the Veteran.  Accordingly, the limiting factors of 38 C.F.R. § 3.156(c)(2) do not apply to his April 1994 claim to reopen, and he is entitled to the benefit of an earlier effective date under 38 C.F.R. § 3.156(c)(3) with respect to this previously decided claim.  

For these reasons, an April 7, 1994 effective date is warranted, the earliest date that can be considered a claim for benefits following the last final June 1992 denial.  

The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, because even assuming that entitlement to a left knee instability arose at an earlier time, the law mandates that the effective date shall be "the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3) (emphasis added).  Because the relevant official service department records did not exist until November 1992 and the Veteran's subsequent claim was not received until April 7, 1994, the effective date of the grant of service connection cannot precede April 7, 1994, as a matter of law.

In conclusion, the Board finds that the Veteran is entitled to an effective date of April 7, 1994, for the grant of service connection for his left knee instability.  


ORDER

An earlier effective date of April 7, 1994, for the establishment of service connection for left knee instability is granted.


REMAND

Concerning the reduction issue, the Board notes that the RO issued a rating decision in February 2010 that reduced the 20 percent rating assigned for the Veteran's left knee instability to a 10 percent rating effective October 14, 2009.  After the Veteran received notice of the February 2010 rating decision, the Veteran submitted a March 2010 statement declaring that he wanted this letter to be an official notice of disagreement to the lowering of his left knee disability rating from 20 percent to 10 percent.  As noted in 38 C.F.R. § 20.201, a notice of disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision.  The Board finds the March 2010 statement clearly reflects a timely disagreement with RO's decision to reduce the evaluation for instability of the left knee from 20 percent to 10 percent.  However, the claims file does not contain any statement of the case for the issue, and the Board must therefore remand it for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of whether the reduction of a 20 percent rating for left knee instability to a 10 percent rating effective October 14, 2009, was proper.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


